DETAILED ACTION
This is the Office action based on the 15997431 application filed June 4, 2018, and in response to applicant’s argument/remark filed on January 8, 2021.  Claims 1-9, 12-13, and 15-20 are currently pending and have been considered below.  Applicant’s cancelation of claims 10-11 and 14, and withdrawal of claims 16 and 20 acknowledged.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

 Claim Interpretations
Claim 6 recites “the boron film is formed by plasma CVD”.  Since claim 6 does not recite performing any plasma CVD step, for the purpose of examining this limitation will be interpreted as a product-by-process.  Thus, the patentability of a product does not depend on its method of production, and once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 15 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “an amount of hydrogen contained in the boron film is 3.9 at% or more” in the specification.  Although the specification teaches that “(t)he CVD boron film contains hydrogen of about 3.9 at % to 11.7 at %” in paragraphs 0039 and 0060, this is narrower in scope than the above limitation.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 2-9, 12-13, and 17 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1 or 15.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-9, 15, 17-19 rejected under 35 U.S.C. 103 as obvious over De Souza et al. (U.S. PGPub. No. 20120187539), hereinafter “Souza”, in view of Fusser (U.S. Pat. No. 6602829), hereinafter “Fusser”, and Yoshikawa (U.S. Pat. No. 20020051894), hereinafter “Yoshikawa”2H6 gas at a temperature as low as 200°C ([0030]);thermally oxidizes the boron film at above 700°C, then etching the boron film using dilute HF etching ([0033]).  It is well known in the art that dilute HF comprises water.      Souza is silent about the gas used in thermal oxidation of the boron film.      Fusser teaches that boron immediately reacts with oxygen at 750°C to form boron oxide, wherein the oxidation may be performed for 8 minutes (Col. 1, Lines 42-53).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to thermally oxidizes the boron film by using oxygen at 750°C in the invention of De Souza because De Souza is silent about the gas used in thermal oxidation of the boron film, and Fusser teaches that boron immediately reacts with oxygen at 750°C to form boron oxide.       De Souza and Fusser are silent about a method of heating the boron film to above 700°C during the oxidation.       Yoshikawa, also directed to a method of fabricating a semiconductor device, teaches that an oxide layer may be formed by oxidizing a substrate by lamp radiation at 700°C or by laser beam radiation ([0121, 0132]).            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to thermally oxidize the boron film by using laser oxidation method in the invention of De Souza modified by Fusser because Souza and Fusser teach thermal oxidation of the boron film at 700°C, 
Claims 12 and 13 rejected under 35 U.S.C. 103 as obvious over De Souza in view of Fusser as applied to claim 1 above, and further in view of Skrovan et al.  (U.S. Pat. No. 5849091), hereinafter “Skrovan”:--Claims 12, 13: De Souza as modified by Fusser teaches the invention as above.  De Souza and Fusser are silent about an apparatus using in etching the boron film.      Skrovan teaches that a substrate may be etched in a dilute HF solution then immerse in deionized water having megasonic wave (Col. 3, Lines 64 through Col. 4, Line 12).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch the boron film by using the method taught by Skrovan because De Souza and Fusser are silent about an apparatus using in etching the boron film, and Skrovan teaches to use such apparatus. 
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered as follows:--Regarding Applicant’s argument that during a phone interview Examiner agreed that the feature “an amount of hydrogen contained in the boron film is 3.9 at% or more” would overcome the rejection based on the cited prior arts, this is not correct.  As explained in the Applicant Initiated Interview Summary filed 1/13/2021, Examiner did not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713